      Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Cati French, et al.,                                 No. CV-20-00349-TUC-RCC
10                     Plaintiffs,                        No. CV-19-00482-TUC-RCC
11   v.
12   Whitefeather Holdings LLC, et al.,                   ORDER
13                     Defendants.
14
15             Pending before the Court are several motions in two related cases. The Court must

16   decide how to proceed with both cases and finds it more efficient to address the pending

17   motions in concert.

18        I.    CV-19-00482-TUC-RCC – Williams v. Whitefeather Holdings, LLC et al.
               In the lead case, Plaintiff Fantasia Williams filed a Complaint for violations of the
19
     Fair Labor Standards Act (“FLSA”) for failure to pay overtime and minimum wage,
20
     unlawful taking of tips, and violations of the Arizona Minimum Wage Act. (Doc. 1 in
21
     CV-19-00482-TUC-RCC (“Williams”).) Williams filed her claims as a collective action
22
     on behalf of herself and those similarly situated. (Id. at 1.) Defendants Whitefeather
23
     Holdings LLC, Whitefeather Ventures, and Corey Owens (“Whitefeather” or
24
     “Defendants”) filed a motion to dismiss or stay in favor of arbitration arguing that
25
     Williams’ employee agreement mandated arbitration and prohibited litigation. (Williams,
26
     Doc. 16.) Prior to the Court’s ruling on the motion, opt-in Plaintiffs Cati French,
27
     Ivoryonna L. Dean-Davis, and Alexia Chavez (“opt-in Plaintiffs”) submitted consent to
28
     sue forms. (Williams, Docs. 24-26.) No motions to dismiss these opt-in Plaintiffs were
         Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 2 of 7



 1       filed. On June 25, 2020, the Court granted the motion to dismiss, ordered the Williams
 2       case stayed pending arbitration, and closed the case administratively. (Williams, Doc. 27.)
 3       The standing of the opt-in Plaintiffs was not addressed.
 4             Four days later, opt-in Plaintiffs filed a Motion for Reconsideration, arguing that
 5       they enjoy the same right as any Plaintiff, and that the binding arbitration agreement in
 6       Williams’ contract should not preclude their claims under the FLSA. (Williams, Doc. 28.)
 7       They argue that their employment agreements with Defendants may or may not mandate
 8       arbitration, but regardless, the agreements must be addressed individually. (Id.) Therefore,
 9       opt-in Plaintiffs’ claims could not be dismissed when Williams’ claims were dismissed in
10       the Court’s June 25 Order. (Id.) Under the Local Rules of Civil Procedure, a response to
11       a motion for reconsideration is not permitted unless ordered by the Court. LRCiv

12       7.2(g)(2). No response was ordered or filed.

13             By August 26, 2020, Williams submitted a Motion to Vacate the Court’s June 25

14       Order. (Williams, Doc. 29.) The motion indicated that Defendants failed to pay the filing

15       fees for arbitration. (Id.) As a result, the American Arbitration Association (“AAA”)

16       refused to conduct arbitration proceedings involving Defendants. (Id.) Defendants filed a
         Response to the Motion to Vacate, claiming they had paid the filing fees and were simply
17
         waiting on Plaintiffs. (Doc. 29.) In contrast to Williams, Defendants allege it was
18
         Williams’ fault Defendants had not paid the arbitration fees in a timely manner. (Id. at 1-
19
         2.) Williams did not file a reply.
20
         II.    CV-20-00349-TUC-RCC – French v. Whitefeather Holdings, LLC et al.
21
               Meanwhile, on August 14, 2020, opt-in Plaintiffs1 filed a separate Complaint,
22
         opening a new case with similar factual allegations. (Doc. 1 in CV-20-00349-TUC-RCC
23
         (“French”).) Like Williams, opt-in Plaintiffs sought relief under FLSA and the Arizona
24
         Minimum Wage Act. (Id. at 17-23.) This matter was reassigned to the undersigned
25
         pursuant to Local Rule of Civil Procedure 42.1(e)(1)(A-B). (French, Doc. 5.) On October
26
         2, 2020, Defendants filed a Motion to Dismiss or Stay in Favor of Arbitration. (French,
27
28   1
       Although the Court recognizes Plaintiffs French, Dean-Davis, and Chavez are named
     Plaintiffs in French, the Court continues to refer to them as “opt-in Plaintiffs” for clarity.

                                                    -2-
       Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 3 of 7



 1    Doc. 10.) Within a week, Plaintiffs filed a Notice of Motion and Motion for Conditional
 2    Certification and Issuance of Notice Pursuant to the FLSA, 29 U.S.C. § 216(b). (French,
 3    Doc. 11.)
 4    III.    FLSA Standard of Review
 5           A collective action may be filed under the FLSA by a party “on behalf of himself or
 6   themselves and other employees similarly situated.” 29 U.S.C. § 216(b). In a collective
 7   action, each putative plaintiff must file an opt-in notice to the court consenting to
 8   participation in the suit. McElmurry v. U.S. Bank Nat’l Ass’n, 495 F.3d 1136, 1139 (9th
 9   Cir. 2007). After the consent is filed, for all intents and purposes the opt-in Plaintiff is
10   treated as a party. Campbell v. City of Los Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018).
11           While the use of the term collective “certification” is drawn from the Federal Rule

12   governing class actions, “certification” is a bit of a misnomer. See Fed. R. Civ. P. 23. In a

13   FLSA collective action, the court does not hold the same gatekeeping duties as exercised

14   in class action litigation. Campbell, 903 F.3d at 1105. This is because, unlike a class action,

15   an opt-in plaintiff to a FLSA claim does not need the court’s approval to become a party –

16   the right to become part of a collective action is encompassed in the FLSA statute. See id.;
     McElmurry, 495 F.3d at 1139 (“Although § 216(b) does not require district courts to
17
     approve or authorize notice to potential plaintiffs, . . . it is within the discretion of a district
18
     court to authorize such notice.”) (internal quotation marks omitted). Unlike class
19
     certification, “[a] collective action is more accurately described as a collective of individual
20
     plaintiffs with individual cases –– capitalizing on efficiencies of scale, but without
21
     necessarily permitting a specific, named representative to control the litigation, except as
22
     the workers may separately so agree.” Id. Thus, opt-in plaintiffs enjoy party status;
23
     meaning, they have “the same status in relation to the claims of the lawsuit as [that held
24
     by] the [original] named plaintiffs” before any determination is made about the collective
25
     action. Campbell, 903 F.3d at 1105.
26
      IV.     Pending Motions
27
                  a. Opt-In Plaintiffs’ Motion for Reconsideration (Doc. 28 in Williams Case)
28
             Opt-In Plaintiffs ask the Court to clarify that its June 25, 2020 Order on the Motion


                                                    -3-
       Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 4 of 7



 1   to Dismiss applied only to Plaintiff Williams. (Williams, Doc. 28 at 5.) Their contention is
 2   correct. Because opting into the Williams case meant that the opt-in Plaintiffs became
 3   parties, any motion to dismiss and compel arbitration must directly address the opt-in
 4   Plaintiffs’ agreements. Neither the Defendants nor the Court considered opt-in Plaintiffs’
 5   claims. Therefore, this matter should not have been closed in its entirety. The Motion for
 6   Reconsideration will be granted. Regardless, as explained infra, because opt-in Plaintiffs’
 7   claims are subject to arbitration, the Court will not reopen the Williams case to pursue opt-
 8   in Plaintiffs’ claims.
 9               b. Williams’ Motion to Vacate Arbitration Order and Lift Stay (Doc. 29 in
10                   Williams Case)
11          On August 26, 2020, Plaintiff Williams filed the pending motion to vacate the

12   Court’s Order requiring arbitration. (Williams, Doc. 29.) The Motion alleges that

13   Defendants failed to pay the initial filing fees without explanation, and so the AAA closed

14   Williams’ case and will not arbitrate the claims in her matter or any other matter involving

15   Defendants. (Id. at 4.)

16          Defendants’ counsel responded stating that two factors caused the delay in payment.
     (Williams, Doc. 30.) First, counsel had not calendared the deadline because the AAA’s
17
     notice was sent to his direct email, which he does not use for calendaring. (Id.) Second, he
18
     was swamped with home renovations and other federal litigation. (Id.) However, once
19
     Plaintiff filed the motion to vacate, Defense counsel immediately contacted AAA and
20
     explained his calendaring error, asked AAA to update his email address, and requested a
21
     new payment link. (Id. at 3.) In response, AAA provided the link and Defendant promptly
22
     paid the filing fee. (Id. at 5.) AAA’s link for payment also asked for further information
23
     from Plaintiff Williams to proceed. (Id.; French, Doc. 16-1 at 12.) Plaintiff Williams has
24
     since refused to re-initiate arbitration proceedings or respond to AAA’s request. (Id.)
25
            Furthermore, Defendants argue that under the rules of AAA arbitration, service must
26
     be effectuated by mail or personal service, and may only be served by email with consent
27
     of all parties and the arbitrator. (Id. (first citing AAA Commercial Rules, R-43 (Williams,
28
     Doc. 20-2 at 27); then citing AAA Employment Rules, R-38 (Williams, Doc. 20-4 at 29)).)


                                                 -4-
      Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 5 of 7



 1   Defendants contend that because there has still been no service in accordance with AAA
 2   rules, Plaintiff Williams has not properly served her claim. In sum, Defendants argue that
 3   because (1) the delay in paying the filing fee was unintentional, (2) notice was not properly
 4   served, and (3) the error did not cause prejudice to Williams, she has not met her burden
 5   of showing waiver. (Id. at 6.) Therefore, vacating the arbitration order and permitting
 6   litigation in federal court would be inappropriate. (Id.)
 7          “Waiver of a contractual right to arbitration is not favored.” Richards v. Ernst &
 8   Young, LLP, 744 F.3d 1072, 1074 (9th Cir. 2013). To waive the right to arbitrate, the party
 9   “must demonstrate: (1) knowledge of an existing right to compel arbitration; (2) acts
10   inconsistent with that existing right; and (3) prejudice to the party opposing arbitration
11   resulting from such inconsistent acts.” Id.

12          The Court agrees with Defendants; Plaintiff Williams cannot demonstrate that

13   Defendants acted in a manner inconsistent with arbitration. Defendants did not act at all,

14   and it appears they were not provided proper notice to act upon. Once notified through the

15   motion to vacate in this matter, Defendants immediately remedied the problem. Moreover,

16   AAA is willing to proceed with arbitration, so Plaintiff cannot show prejudice. The Court
     will deny the motion.
17
                 c. Motion to Dismiss or Stay in Favor of Arbitration (Doc. 10 in French Case)
18
            Defendants’ motion submits that the arbitration agreement against the opt-in
19
     Plaintiffs in French encompasses any challenge under the FLSA, as well as any challenge
20
     to arbitrability, including the unconscionability of the terms of the agreement. (French,
21
     Doc. 10 at 5.) In addition, the Court already determined in the Williams case that an
22
     identical agreement mandated arbitration and dismissal. (Id.) Thus, Defendants argue, any
23
     challenge must be arbitrated. (Id.)
24
            Opt-in Plaintiffs responded to the motion, with no argument about how their
25
     agreements differed from Williams’. Instead they argue that because Defendants failed to
26
     pay the arbitration fees in the Williams case, they have waived the right to enforce
27
     arbitration. (French, Doc. 13 at 6.)
28
            Defendants’ reply pronounces that opt-in Plaintiffs have not shown that AAA will


                                                   -5-
      Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 6 of 7



 1   no longer arbitrate this matter. (French, Doc. 16.) They assert opt-in Plaintiffs ignore the
 2   subsequent communication by AAA that reopened the Williams arbitration and allowed the
 3   parties to proceed. (Id. at 2; French, Doc. 16-1 at 12.)
 4          For the reasons stated in section IV(b), Defendants have not waived arbitration, and
 5   there has been no prejudice to Plaintiffs French, Dean-Davis, and Chavez. Plaintiffs are
 6   subject to arbitration under the same arbitration provisions as Plaintiff Williams. The Court
 7   will therefore grant Defendants’ Motion to Dismiss or Stay in Favor of Arbitration.
 8               d. Motion for Conditional Certification and Issue of Notice (Doc. 11 in French
 9                  Case)
10          Plaintiffs and opt-in Plaintiffs are all subject to arbitration. Therefore, there are no
11   litigants who may bring the FLSA claim in this Court. “If the litigant fails to establish

12   standing, he or she may not seek relief on behalf of himself or herself or any other members

13   of the class.” James v. City of Dallas, Tex., 254 F.3d 551, 563 (5th Cir. 2001) (abrogated

14   on other grounds) (citing O’Shea v. Littleton, 414 U.S. 488, 494 (1974)); Genessee Cnty.

15   Emps.’ Ret. Sys. v. Thornburg Secs. Trust, 2006-3, 825 F. Supp. 2d 1082, (D. N.M. 2011)

16   (“If a plaintiff does not have standing to bring a suit, federal jurisdiction never attaches to
     the suit.”). The Court acknowledges that the motion to certify the collective action has not
17
     been fully briefed; however, because neither Plaintiff nor opt-in Plaintiffs may proceed
18
     with this matter, the motion is moot. Further briefing on the matter would cause
19
     unnecessary litigation expenses and is not an efficient use of the Court’s time.
20
       V.    Consolidation
21
            Under Local Rule 42, two cases may be consolidated into a single case when the
22
     cases “(1) arise from substantially the same transaction or event; (2) involve substantially
23
     the same parties or property; . . . [(3)] call for determination of substantially the same
24
     questions of law; or [(4)] for any other reason would entail substantial duplication of labor
25
     if heard by different Judges.” LRCiv 42. This case satisfies the requirements for
26
     consolidation as they involve the same parties, questions of law, and substantially similar
27
     factual elements. Moreover, because opt-in Plaintiffs’ original claims in the Williams case
28
     should not have been dismissed with the dismissal of Williams, consolidation is


                                                  -6-
      Case 4:19-cv-00482-RCC Document 32 Filed 10/30/20 Page 7 of 7



 1   appropriate. The Court will therefore consolidate the cases.
 2          Accordingly, IT IS ORDERED:
 3
        1. Opt-in Plaintiffs Cati French, Ivoryonna L. Dean-Davis, and Alexia Chavez’s
 4
            Motion for Reconsideration is GRANTED. (Doc. 28 in CV-19-00482-TUC-RCC.)
 5
        2. The Clerk of Court shall consolidate No. CV-20-00349-TUC-RCC with Case No.
 6
            CV-19-00482-TUC-RCC. Any future filings shall be docketed in Case Number
 7
            CV-19-00482-TUC-RCC.
 8
        3. Plaintiff Fantasia Williams’ Motion to Vacate Arbitration Order and Lift Stay is
 9
            DENIED. (Doc. 29 in CV-19-00482-TUC-RCC.)
10
        4. Defendant’s Motion to Dismiss or Stay in Favor of Arbitration is GRANTED. (Doc.
11
            10 in CV-20-00349-TUC-RCC.)
12
        5. Plaintiffs Cati French, Ivoryonna L. Dean-Davis, and Alexia Chavez’s Motion for
13
            Conditional Certification and Issue of Notice is DENIED as moot. (Doc. 11 in CV-
14
            20-00349-TUC-RCC.)
15
        6. This matter shall remain stayed in accordance with the Court’s July 25, 2020 Order.
16
            (Doc. 27 in CV-19-00482-TUC-RCC.)
17
            Dated this 29th day of October, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
